DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARK CUMMINGS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2549

                          [November 2, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case No. 10-9198-CF10B.

   Mark Cummings, Moore Haven, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.